Citation Nr: 0125837	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-07 874	)	DATE
	)
	)
THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
June 13, 1977, Board of Veterans' Appeals (Board) decision, 
which denied entitlement to service connection for a nervous 
disorder.

2.  Whether CUE exists in the March 8, 1988, Board decision, 
which denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard V. Chisholm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from December 1965 to January 
1968, and from November 1968 to September 1969.  He is in 
receipt of a Purple Heart for wounds received in combat in 
Vietnam.

These matters come before the Board on motion by the veteran 
alleging CUE in Board decisions dated in June 1977 and March 
1988. 

These matters have been advanced on the docket by order of 
the Deputy Vice Chairman of the Board pursuant to 38 U.S.C.A. 
§ 7101 (West 1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) 
(2001).


FINDINGS OF FACT

1.  The presence of a chronic acquired psychiatric disability 
in service, of a psychosis within one year of the veteran's 
discharge from service or of a nexus between any currently 
present psychiatric disability and service was not clearly 
established by the evidence of record at the time of the 
Board's June 1977 decision denying service connection for a 
nervous disorder.

3.  The evidence of record at the time of a March 1988 Board 
decision denying a TDIU did not clearly establish that the 
veteran was unable to obtain or maintain substantially 
gainful employment as a result of service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The August 1977 Board decision that denied service 
connection for a nervous disorder is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2001).

2.  The March 1988 Board decision that a TDIU is not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Act and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and will 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 

The Moving Party has been advised of the law governing Board 
CUE motions and has provided arguments in support of his CUE 
motions.  Each of the veteran's motions must be decided on 
the basis of the evidence of record at the time of the Board 
decision at issue.  Therefore, no development of the evidence 
is in order.  The CUE motions are thus now ready for review.  

Legal Criteria-CUE

A final and binding decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or on the basis of CUE as provided by 
law and regulations.  Under 38 U.S.C.A. § 7111, the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to a 
recently issued opinion of VA's General Counsel, VAOPGCPREC 
1-98, published at 63 Fed. Reg. 31263 (1998), the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b). 

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE are:  
(1)  A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) The 
Secretary's failure to fulfill the duty to assist.                
(3) A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).




June 13, 1977 Board Decision

Extant Regulations

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establishes that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1976).

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a) (1976).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Veterans Administration to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1976).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1976).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b) (1976).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1976).

A psychosis may be service connected on a presumptive basis 
if it is manifested to a compensable degree within a year of 
the veteran's discharge from service.  38 C.F.R. §§ 3.307, 
3.309 (1976). 

The psychiatric nomenclature employed [by VA] is based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
1952 Edition, American Psychiatric Association, and is 
incorporated in the Standard Nomenclature of Diseases and 
Operations, fourth edition, 1952, American Medical 
Association.  This nomenclature has been adopted by the 
Department of Medicine and Surgery of the Veterans 
Administration.  38 C.F.R. § 4.125 (1976).

It must be established first that a true mental disorder 
exists....Normal reactions of discouragement, anxiety, 
depression, and self-concern in the presence of physical 
disability, dissatisfaction with work environment, 
difficulties in securing employment, etc., must not be 
accepted by the rating board as indicative of psychoneurosis.  
Moreover, mere failure of social or industrial adjustment or 
the presence of numerous complaints should not, in the 
absence of definite symptomatology typical of a 
psychoneurotic or psychophysiologic disorder, become the 
acceptable basis of a diagnosis in this field.  38 C.F.R. 
§ 4.126 (1976).

Mental deficiency and personality disorders will not be 
considered as disabilities under the terms of the schedule.  
38 C.F.R. § 4.127 (1976).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in a prior diagnosis, or possibly 
a disease entity independent of the service-connected 
psychiatric disorder.  38 C.F.R. § 4.128 (1976).

Certain mental disorders having their onset as an incident of 
battle or enemy action, or following bombing, shipwreck, 
imprisonment, exhaustion, or prolonged operational fatigue 
may at the outset be designated as gross stress reaction, 
"combat fatigue," "exhaustion," or any one of a number of 
special terms.  These conditions may clear up entirely, 
permitting return to full or limited duty, or they may 
persist as one of the recognized mental disorders, 
particularly psychoneurotic reaction.  38 C.F.R. § 4.131 
(1976).

Decisions of the Board are final.  38 C.F.R. § 19.104 (1976).

Factual Background

The Moving Party's active service includes a period of combat 
service with the Marine Corps, followed by service with the 
United States Navy.

Reports of enlistment examination and medical history dated 
in November 1965, and reports of examination and medical 
history at discharge in January 1968, include no evidence of 
psychiatric disability.  

A report of VA hospitalization from July to August 1968 
reflects treatment for an upper respiratory infection, 
without note of any psychiatric diagnosis or any pertinent 
complaint or abnormal finding.  

In October 1968, the Moving Party underwent a VA examination.  
The main purpose of the examination was to evaluate residuals 
of shell fragment wounds sustained in late March 1967.  The 
Moving Party reported to the VA examiner that he felt he was 
not quite settled in what his future might be.  The examiner 
noted under nervous system/psychiatric and personality 
review, that the Moving Party found it a little difficult to 
adjust to civilian life and had no specific plans for the 
future at that time.  No psychiatric diagnosis was 
identified.

The report of medical examination dated in November 1968, in 
connection with enlistment in the Navy, shows that no 
evidence of psychiatric disability was found.  

In August 1969, the Moving Party was hospitalized at the 
Naval hospital and underwent evaluation by the Medical 
Evaluation Board.  The primary diagnosis was emotionally 
unstable personality, noted to have existed prior to service 
entry and not to have been aggravated by service.  The Moving 
Party was deemed unsuitable for service.  The hospitalization 
report includes note that the Moving Party had been admitted 
for hospital care in July 1969 with the diagnosis of drug 
ingestion in an inadequate personality.  He was extremely 
agitated upon admission, and seemed moderately depressed.  
There was no evidence of psychosis, organic brain pathology 
or neurosis.  The Moving Party reported he had been unhappy 
since joining the Navy and stated he did not like his work.  
A family history to include the deaths of several siblings 
was noted.  Also noted was that the Moving Party had been 
unable to adjust to civilian life after serving in the Marine 
Corps and that he had spent five weeks in a VA hospital for a 
"nervous breakdown."  The hospital report indicates the 
Moving Party was not accepted into the Marine Corps for re-
enlistment and that the Moving Party's Naval record had not 
been good.  During hospitalization the diagnosis was revised 
to emotionally unstable personality.

A VA notice of admission reflects hospitalization for 
adjustment reaction of adult life in November 1975.  In June 
1976, the Moving Party was again hospitalized at a VA 
facility.  The report indicates such was a re-admission, on a 
voluntary basis, with the complaint of "nerves."  The 
provisional diagnosis at admission in June 1976 was 
inadequate personality with somatic complaints.  On 
examination the Moving Party was fully oriented.  His affect 
was subdued and he admitted to feeling sad from time to time.  
His memory was intact and he was able to attend to 
conversation and to concentrate.  He denied suicidal, 
homicidal or assaultive ideation.  He reported becoming 
withdrawn on occasion and feeling as if he could not get 
along too well with people.  Review of the record was stated 
to reveal a basically inadequate individual who makes 
ineffectual responses to emotional, social, intellectual and 
physical demands.  He was discharged as competent and 
employable, with a diagnosis of depressive neurosis.

The Moving Party contended that during his second period of 
service he had a neurosis as opposed to a personality 
disorder.  

In a decision dated June 13, 1977, the Board denied 
entitlement to service connection for a nervous disorder.  
The Board cited consideration of service medical records, to 
include records of the in-service hospitalization with 
diagnosis of a personality disorder, and the post-service 
hospitalization report showing a diagnosis of depressive 
neurosis.  The Board specifically denied service connection 
for a personality disorder as a disorder not considered a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  The Board also 
denied service connection for other acquired psychiatric 
disorder as such was not shown during active service or 
within the initial year post service discharge.

Analysis

The June 13, 1977, Board decision is final.  38 C.F.R. 
§ 19.104 (1976) [38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2001)].

The Moving Party, through his attorney, has argued that the 
Board failed to apply all relevant regulations and that such 
constituted grave procedural error such that the June 1977 
Board decision did not become final.  See, e.g., Hayre v. 
West, 188 F. 3rd 1327, 1334 (Fed. Cir. 1999) (where there is 
a breach of the duty to assist in which VA fails to obtain 
pertinent service medical records specifically requested by 
the claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); cf. Tetro v. West, 14 Vet. App. 100 (2000) 
(Board's failure to obtain Social Security Administration 
records does not vitiate finality of the decision).  

A review of the June 1977 decision, however, shows that the 
Board considered the Moving Party's service records, as well 
as available and identified records of VA hospitalization 
and/or examination, and that the Board considered regulations 
governing service connection, as well as regulations 
pertinent to affording a claimant the benefit of the doubt.  
The Moving Party and his attorney have specifically argued 
that the Board failed to apply 38 C.F.R. §§ 4.128, 4.131 
(1976), and that such omission vitiates the finality of the 
1977 Board decision.  

The Board here recognizes that neither provision is directly 
cited in the 1977 Board decision; however, the Board clearly 
considered diagnoses relevant to personality disorders as 
well as the diagnosis of depressive neurosis, and discussed 
whether the latter diagnosis was or was not shown in service.  
Such discussion speaks to the substance of 38 C.F.R. § 4.128.  
With respect to 38 C.F.R. § 4.131, the Board here stresses 
that the Moving Party's situation does not fall within the 
reach of 38 C.F.R. § 4.131 in that service records are 
completely negative for any note of combat fatigue or other 
terminology indicating an in-service mental disorder 
attributed to events of service; rather, service records 
clearly note only manifestations of what was determined by 
medical personnel to be a pre-existing personality disorder.

Based on the above, the Board finds the June 1977 Board 
decision is final, and the question herein is whether CUE 
exists in that decision.  That question must necessarily be 
based on the law and regulations extant and the evidence in 
the claims file at the time of the June 1977 decision.

Again, a review of the Moving Party's service records is 
clear in showing no diagnosis of depressive neurosis, post-
traumatic stress disorder or other acquired psychiatric 
disorder during the first or second period of service.  
Service records show only a diagnosis of emotional 
unsuitability for which the Moving Party was discharged from 
service.  Moreover, the first note of an acquired psychiatric 
diagnosis is shown in the June 1976 VA hospitalization 
report, many years after service.  Such includes reference to 
a 1975 admission for adjustment reaction, without reference 
to prior psychiatric admissions or psychiatric diagnoses.  
Also, although depressive neurosis was noted to be a change 
from the June 1976 admitting diagnosis of inadequate 
personality, the June 1976 hospitalization report contains no 
medical conclusion that depressive neurosis represented a 
change of diagnosis from in-service findings of emotional 
instability, or that depressive neurosis was otherwise 
related to the Moving Party's active service in either the 
Marines or the Navy.  In short, the record considered by the 
Board in 1977 showed a diagnosis of depressive neurosis in 
1976, many years after discharge from service and without 
medical opinion linking such to the Moving Party's service.  

As set out above, the Moving Party's attorney has argued that 
the Board failed to consider 38 C.F.R. §§ 4.128, 4.131 
(1976), as extant at the time of the June 1977 Board 
decision.  With respect to 38 C.F.R. § 4.131, the Board again 
emphasizes such pertains to initial in-service note of 
service-related psychiatric illness.  Emotional 
unsuitability, the Moving Party's in-service diagnosis, is 
not among the varied terms used in 38 C.F.R. § 4.131, nor 
does the in-service record include note of or reference to 
the Moving Party's complaints of difficulties related to 
stressful in-service events.  The Board specifically 
considered the Moving Party's service records, to include the 
diagnosis of emotional instability.  Regulations extant in 
1977, as now, hold that service connection is not warranted 
for a personality disorder.  38 C.F.R. § 4.127 (1976).  On 
such basis the Board's denial was consistent with the medical 
evidence and with extant law and regulations.

The Board, in 1977, also considered the change in diagnosis 
to depressive neurosis, but noted that such diagnosis was not 
shown during service or within the initial post-service year.  
In addition, the evidence considered by the Board in June 
1977 did not contain a medical opinion linking the diagnosed 
depressive neurosis to the veteran's active service, to 
include as a changed diagnosis.  38 C.F.R. § 3.303(d) (1976).

As such, the Board's denial of service connection for an 
acquired psychiatric disorder was consistent with and 
supported by the evidentiary record and was in accordance 
with the applicable law and regulations.  

The Board here particularly emphasizes that the Moving 
Party's contentions primarily involve disagreement with how 
the Board weighed the facts in 1977.  The Moving Party's 
attorney has cited portions of the evidentiary record in 1977 
as supportive of a causal nexus between depressive neurosis 
and active service.  For example, a June 1976 notation of the 
Moving Party's "day-to-day existence" since service; note 
that the Moving Party had been thinking about Vietnam with 
mixed feelings; note of a schizoid pattern of adjustment; and 
the definition of depressive neurosis as an excessive 
reaction due to an identifiable event.  From the latter the 
Moving Party's attorney concludes that it is, "clear from a 
review of the medical records that the depressive neurosis 
was due to his Vietnam service for which he was feeling 
guilty."  The Board notes that the medical professionals of 
record at the time of the June 1977 Board decision did not 
state such conclusion and that neither the Moving Party nor 
his attorney is competent to provide such a medical nexus 
opinion.  Insofar as the Moving Party was not identified as 
having any acquired psychiatric diagnosis during service or 
for many years thereafter, and there was no medical opinion 
of record linking the veteran's depressive neurosis to 
service, it was reasonable for the Board to conclude that 
that the veteran's depressive neurosis was unrelated to 
service.  It cannot be said that the evidence compelled the 
conclusion that depressive neurosis had its onset in or was 
otherwise related to service.  As such, the June 1977 Board 
decision was not clearly and unmistakably erroneous and the 
motion must be denied.

March 8, 1988 Board Decision

Extant Regulations

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1987).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for his reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination....The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be....Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  38 C.F.R. § 4.130 (1987). 

38 C.F.R. § 4.132 [Schedule or ratings-mental disorders], 
Diagnostic Code 9411 [post-traumatic stress neurosis 
(disorder)] (1987).

A 30 percent evaluation is warranted 
where there is definite impairment in the 
ability to establish or maintain 
effective or wholesome relationships with 
people and the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment. 

A 50 percent evaluation for PTSD is 
warranted where the ability to establish 
or maintain effective or favorable 
relationships with people is considerably 
impaired and by reason of the 
psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted 
where the ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

A 100 percent evaluation is warranted 
where the attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community: there is 
evidence of totally incapacitating 
psychoneurotic symptoms bordering on the 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and  explosions of aggressive 
energy resulting in profound retreat from 
mature behavior and where the veteran is 
demonstrably unable to obtain or retain 
employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1987).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a results of service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1987).

A decision of the Board is final.  38 C.F.R. § 19.104(a) 
(1987).

Factual Background

On December 2, 1986, the Moving Party reported to the 
ambulatory care service for PTSD evaluation.  He related to 
the interviewer in a cooperative and friendly manner and was 
neatly groomed and dressed.  He laughed and smiled during the 
interview but the examiner noted undertones of depression.  
His affect was appropriate and he denied current suicidal or 
assaultive ideations.  He was well oriented.  He reported 
ongoing nightmares, flashback experiences, and intrusive 
thoughts about combat experience, stating that he still lives 
in the war zone and does not mix with any veteran groups.  He 
also reported difficulty sleeping and difficulty with 
concentration.  The examiner noted a picture of recurrent 
depression and PTSD related to combat, with serious 
difficulty adjusting to civilian life and getting involved in 
close personal relationships.  Noted as a stressor was the 
inability to find a suitable steady job.  The examiner 
concluded that the Moving Party's occupational capacity was 
mildly to moderately impaired and that his psychosocial 
functioning was mildly impaired.  

In December 1986, the Moving Party also reported for a VA 
examination.  He displayed some anxiety.  No psychosis was 
noted.  His recent memory was good, as was his speech.  His 
remote memory showed impairment in the form of difficulty in 
recalling dates from the past.  His mood was dysphoric with a 
sad expression.  He had complaints of sleep difficulty, and 
feelings of helplessness and hopelessness.  He denied any 
current suicidal intent.  He was able to attend and 
concentrate well and showed some insight into the nature of 
his problem.  His psychologic profile was consistent with 
PTSD and the examiner noted signs of long-term depression 
with obsessive/compulsive thinking, guilt and nervousness.  
Testing also revealed an individual who is socially withdrawn 
and isolated.  At the same time a report of social work 
services was completed, noting the Moving Party was, "unable 
to work now, make friends & is full of general anger..."

The claims file contains a statement from Northeastern Center 
dated April 1987 and signed by P. Yoder, a clinical 
psychologist, and M. Baquero, a staff psychiatrist.  The 
report notes symptoms of recurrent nightmares, recurrent 
intrusive thoughts and flashbacks, the latter of which had 
decreased in frequency and intensity after use of medications 
and psychotherapy.  Long-term goals were stated as exploring 
vocational options and possible vocational rehabilitation.

The claims file contains a statement from Northeastern Center 
dated in July 1987.  Drs. Yoder and Baquero signed that 
report.  Those doctors noted that the Moving Party had been 
hospitalized in 1980, at which time he was adjudged "not 
employable."  The July 1987 report acknowledges that at the 
time of hospitalization in 1980, the Moving Party had not 
been diagnosed with PTSD, but Drs. Yoder and Baquero opine 
that a diagnosis of PTSD should have been made at least as 
early as 1980.  The doctors continued to note that the Moving 
Party had not worked for many of the years subsequent to 
1968, that he had few or no friends outside of his immediate 
family, and that he had poor relationships with his siblings.  
The Moving Party was noted to respond to stressful situations 
with anger and withdrawal, and to be making little or no 
progress in psychotherapy.  Relevant to employability the 
doctors noted the amounts of the Moving Party's earnings 
going back to 1968.

Lay statements from family members are of record, and set out 
the change in the Moving Party subsequent to service, and his 
difficulty and/or inability to work or be around other people 
due to PTSD.

In an application for a TDIU the Moving Party identified 
having worked as a carpenter and a factory assembly person.  
He reported having completed high school and having begun 
technical training in refrigeration and air conditioning in 
September 1981, which he did not complete.  He reported his 
disability affected his full-time employment in 1968, that he 
last worked full time in 1979 and that he became too disabled 
to work in January 1980.  He stated he left his job due to 
his disability and indicated he had not since tried to obtain 
employment.  

In an appeal to the Board, the Moving Party and his 
representative put forth arguments pertinent to the 
evaluation of PTSD.  The contentions were that such 
disability warranted assignment of at least a 70 percent 
rating under the schedule and that when combined with other 
disabilities, such rendered him unemployable.  Neither the 
Moving Party nor his representative argued that higher 
evaluations were warranted for service-connected malaria or 
shell fragment wound residuals.

In March 1988, the Board denied an evaluation in excess of 30 
percent for service-connected PTSD, and denied a TDIU.  In 
addition to PTSD, at that time the Moving Party was service-
connected for residuals of shell fragment wounds of the left 
thigh, leg, ankle and arm with retained foreign bodies, 
evaluated as 10 percent disabling; and for malaria, evaluated 
as noncompensable.  His combined disability rating was 
40 percent.

Analysis

At the time of the Board's March 1988 decision, the Moving 
Party did not meet the percentage criteria for consideration 
of a TDIU under 38 C.F.R. § 4.16(a).  In arriving at this 
conclusion the Board, in 1988, considered the evaluations 
assigned to the Moving Party's service-connected 
disabilities.  At that time the Moving Party did not argue 
that evaluations in excess of zero and 10 percent, for 
malaria and residuals of shell fragment wounds respectively, 
were warranted.  In addition, the evidence of record in 1988 
did not directly pertain to active malaria or increased 
impairment attributable to shell fragment wounds.

With respect to PTSD, the Board, in its March 1988 decision, 
specifically considered the question of entitlement to an 
evaluation in excess of 30 percent.  As extant at that time, 
regulations provided for assignment of a 50 percent rating 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1987).  The Board 
cited the December 1986 VA evaluation opinion that the Moving 
Party was only mildly to moderately impaired occupationally 
due to his PTSD and concluded that the preponderance of the 
evidence of record was therefore against assignment of a 
rating in excess of 30 percent.  The Board continued to note 
factors such as the Moving Party's full orientation and 
essentially appropriate affect to conclude he was not 
precluded from all employment due to his service-connected 
disabilities.

In reviewing the medical evidence of record at the time of 
the Board's March 1988 decision, the Board now emphasizes 
that competent medical professions noted no more than 
moderate occupational impairment due to the Moving Party's 
PTSD and no more than mild impairment in social functioning 
due to the disability.  The Moving Party's attorney has 
argued that the Board undervalued the impact of the Moving 
Party's social impairment.  However, the Board clearly 
considered such, yet noted the Moving Party's good 
orientation and affect, and the absence of symptomatology 
resulting in severe occupational impairment.  The Board also 
noted the lack of significant impairment due to service-
connected disability other than PTSD.  Such conclusions were 
supported by the competent medical evidence of record at the 
time of the March 1988 decision.  With specific respect to 
the TDIU determination, the Board weighed the evidence and 
placed the most weight on evidence showing the Moving Party 
to maintain his orientation and an essentially appropriate 
affect, and medical evidence that failed to show more than 
moderate occupational impairment due to service-connected 
disability.  

The Moving Party appears to be disagreeing with how the 
Board, in March 1988, weighed the facts.  Such disagreement 
cannot amount to CUE.  A review of the evidence of record 
shows that the Moving Party was specifically deemed 
employable in June 1976, and although his problems with 
finding a job and his difficulty with relationships were 
noted in connection with VA evaluation in early December 
1986, he was not found to be unemployable at that time.  
Moreover, the December 1986 VA psychologic examiner did not 
find the Moving Party unemployable.  The report of social 
services evaluation in December 1986 indicated only that the 
Moving Party was "unable to work now" and reports of 
private evaluation by Drs. Yoder and Baquero, indicated the 
possibility of vocational rehabilitation and exploring 
vocational options with the Moving Party, indicating he was, 
in some fashion, employable.  The Board now also notes the 
Moving Party's own statements completed on application forms 
for a TDIU entitlement.  He indicated he had not even sought 
employment and identified some specialized training and past 
work experience in professions not requiring excessive 
interaction with others.  

It was, in short, a reasonable conclusion in March 1988, that 
the Moving Party was not unemployable, based on consideration 
of the evidence in the record at the time of the Board's 
March 1988 decision.  As such, the decision to deny TDIU, 
both because the Moving Party did not meet the schedular 
criteria, and because he was not shown to be completely 
unemployable by reason of service-connected disability, was 
not clearly and unmistakably erroneous.  Therefore, the 
motion for revision based on CUE in that decision must also 
be denied.


ORDER

The Board having determined that no CUE exists in the June 
13, 1977, Board decision, which denied entitlement to service 
connection for a nervous disorder; the motion is denied.

The Board having determined that no CUE exists in the March 
8, 1988, Board decision, which denied entitlement to a TDIU, 
the motion is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


